DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-6, 9-10, 14-15 and 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.
Applicant’s election without traverse of claims 1-4, 7-8, 11-13, 16-17 and 20-22 in the reply filed on 06/21/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8, 16-17 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regrading claims 7 and 16, the phrase “the restricting portion has a penetrating portion that penetrates the front surface and a back surface opposite to the front surface; the driving portion penetrates the penetrating portion” render the claims indefinite because it is unclear what is meant by this phrase;
After reviewing the Applicant specification,  the Applicant’s specification paragraph 0056-0059 disclose: “In the present embodiment, the restricting portion 35S is configured as a penetrating portion 35S that penetrates a front surface 35A and a back surface 35B of the washer member 35, and a restricting structure (332N, 332W, 35S) formed on a base end 33P of the driving portion 33 is fitted into the penetrating portion 35S. Accordingly, separation of the driving portion 33 from the washer member 35 can be restricted”;
In fig.13 of the applicant’s disclosure; the surface (35A) is not a front surface; and the surface (35B) is not a back surface;
Further, the definition of penetrates; to pass into or through (see the definition of penetrates below),
In fig.13 of the applicant disclosure the element 35B does not penetrate the front surface 35A and a back surface 35B as applicant discloses and claimed, 
Therefore, the claim is unclear and indefinite. proper clarification is required.

As best understood of fig.13 of the Applicant’ disclosure and for the purpose of the examination, the Examiner interpreted “the restricting portion has a penetrating portion that penetrates the front surface and a back surface opposite to the front surface” as “the restricting portion has a penetrating portion (35S) that extended from the top surface (35A) to a bottom surface (35B) opposite to the top surface; the driving portion penetrates the penetrating portion”.
Claim 8 is rejected because it depends from claim 7.
Claim 17 is rejected because it depends from claim 16.

    PNG
    media_image1.png
    836
    1153
    media_image1.png
    Greyscale


















Regrading claim 22, in lines 13-14 the phrase “and extends straight over an entire length from the distal end to the base end” render the claim indefinite because it is unclear what “and extends” is referring to.
As best understood and for the purpose of the examination, the Examiner interpreted “and extends straight over an entire length from the distal end to the base end” as “and the driving portion extends straight over an entire length from the distal end to the base end”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 3 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hayashi (US20170361958A1).
Regarding claim 1, Hayashi discloses a binding machine (abstract), comprising: 
a main handle (fig.1: (11)) configured to accommodate a staple (paragraphs 0067-0068); 
a staple driver (fig.6: (18)) supported by the main handle and configured to drive the staple (paragraph 0071)); and 
a clincher arm (figs.1 and 6: (30)) rotatably attached to the main handle and including a clincher (figs.1and 6: (33)) (paragraphs 0066 and 0071), 
the clincher being configured to clinch the staple driven by the staple driver (paragraph 0084)), 
wherein the staple driver includes: 
a driving portion (fig.6: the vertical part of the staple driver (18) that ejecting the leading staple (61) accommodated in the staple magazine (12)) that extends in a direction away from the main handle and is configured to drive the staple toward the clincher (paragraph 0084), and 
an attachment portion with which the driving portion is attached to the main handle (fig.6: the horizontal part of the staple driver (18) that attached to the body of the stapler), and 
the attachment portion extends in a longitudinal direction of the main handle from a side edge of the driving portion (fig.6: the horizontal part of the staple driver (18) that extend from the vertical part of the staple driver (18)).
	
Regarding claim 22, Hayashi discloses a binding machine (abstract), comprising: 
a main handle (fig.1: (11)) configured to accommodate a staple (paragraphs 0067-0068); 
a staple driver (fig.6: (18)) supported by the main handle and configured to drive the staple (paragraph 0071)); and 
a clincher arm (figs.1 and 6: (30)) rotatably attached to the main handle and including a clincher (figs.1and 6: (33)) (paragraphs 0066 and 0071), 
the clincher being configured to clinch the staple driven by the staple driver (paragraph 0084)), 
wherein the staple driver includes: 
a driving portion (fig.6: the vertical part of the staple driver (18) that ejecting the leading staple (61) accommodated in the staple magazine (12)) that extends in a direction away from the main handle and is configured to drive the staple toward the clincher (paragraph 0084), and 
an attachment portion with which the driving portion is attached to the main handle (fig.6: the horizontal part of the staple driver (18) that attached to the body of the stapler), and 
 	the driving portion:
includes a base end (fig.6: the base of the staple driver (18)) supported by the main handle (fig.6: (11)); and a distal end configured to face the staple (the top end of the staple driver ((18)), and 
extends straight over an entire length from the distal end to the base end (fig.6: the vertical part of the staple driver (18)).


Claims 1-4, 11-13 and 20-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cho (US20150181810A1).

Regarding claim 1, Cho discloses a binding machine (abstract), comprising: 
a main handle (fig.2: (1)) configured to accommodate a staple (paragraph 0018); 
a staple driver (fig.2-3: (12)) supported by the main handle and configured to drive the staple; and 
a clincher arm (figs.1 and 6: (5)) rotatably attached to the main handle and including a clincher (fig.2: (5b)) (paragraph 0024), 
the clincher being configured to clinch the staple driven by the staple driver (paragraph 0020)), 
wherein the staple driver includes: 
a driving portion (fig.2: (12a)) that extends in a direction away from the main handle (fig.2: (1)) and is configured to drive the staple toward the clincher (paragraph 0018), and 
an attachment portion with which the driving portion is attached to the main handle (figs.2 and 5: the horizontal part of the element (12) that attached to the element (1)), and 
the attachment portion extends in a longitudinal direction of the main handle from a side edge of the driving portion (figs.2 and 5: the horizontal part of the element (12) that extend from the vertical part (12a)).

Regarding claim 2, Cho discloses wherein the staple driver (fig.7-8: (18)) is displaceably attached to the main handle (paragraphs 0012, 0018 and 0025; figs.7-8).  

Regarding claims 3 and 20, Cho discloses wherein the main handle has a washer (fig.9: (30)) member dispose between the main handle and the staple driver and having a front surface (fig.9: (30a)) on which the staple driver is slidable (paragraph 0018).  

Regarding claim 4, Cho discloses wherein the washer member has a restricting portion (fig.9: (30b)) configured to restrict a movement of the staple driver in a direction away from the main handle.  

Regarding claim 11, Cho discloses wherein the clincher arm is rotatable in a closing direction in which an angle between the clincher arm (fig.8) and the main handle reduces and in an opening direction in which the clincher arm opens toward a direction opposite to the closing direction (fig.7), 
the staple driver is configured to drive the staple when the clincher arm is rotated in the closing direction (fig.8: see the location of the element (12a)), and 
the staple driver is displaceably attached to the main handle such that: an end portion of the driving portion disposed on a side near the main handle is located at a first position in a state where the clincher arm is rotated in the closing direction (fig.8: see the location of the element (12a)), 
and the end portion of the driving portion disposed on the side near the main handle is located at a second position that is closer to a front end portion of the main handle than the first position, in a state where the clincher arm is rotated in the opening direction (fig.7: see the location of the element (12a)).

Regarding claim 12, Cho discloses wherein the main handle has a washer (fig.9: (30)) member dispose between the main handle and the staple driver and having a front surface (fig.9: (30a)) on which the staple driver is slidable (paragraph 0018).  

Regarding claim 13, Cho discloses wherein the washer member has a restricting portion (fig.9: (30b)) configured to restrict a movement of the staple driver in a direction away from the main handle.  

Regarding claim 21, Cho discloses the main handle has a biasing means (figs.1-2: (501)) configured to bias the staple driver in a first direction toward the front end portion of the main handle (figs.1 and 8) and in a second direction toward the main handle (figs.2 and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20150181810A1) in view of Nilsson (US5915425A).

Regarding claims 7 and 16, Cho does not disclose “the restricting portion has a penetrating portion that penetrates the front surface and a back surface opposite to the front surface, and the driving portion penetrates the penetrating portion”. 

Nilsson teaches a binding machine (abstract), comprising:
a main handle (fig.7: (124)) has a washer member (fig.7: (154)) dispose between the main handle and a driver (col.8 lines 20-28; col.9 lines 41-51; figs.7-12: (148), the linkage (148) is driving the element (150) to move up to contact with cable tie (172), then the element (148) is driving the element (150) to move down away from cable tie (172)) and having a top surface (fig.7: the top surface of the linkage (148) that drive contact the element (150)) on which the driver is slidable;
the washer member (fig.7: (154)) has a restricting portion (fig.7: the front open of the element (154) that received the engagement finger (156) of the element (148)) configured to restrict a movement of the driver (figs7-12:148) in a direction away from the main handle (fisg.7-12: (124));
wherein the restricting portion has a penetrating portion that extended from the top surface to a bottom surface opposite to the top surface (fig.7: the front open of the element (154) that received the engagement finger (156) of the element (148), the front open is extended from the top to the bottom surface), and
the driving portion penetrates the penetrating portion (the engagement finger (156) of the element (148) is penetrated the hole of the front open of the element (154)).

Both of the prior arts Cho and Nilsson are related to a binding machine,
Note: the examiner interpreted claims 7 and 16 as best understood as “the restricting portion has a penetrating portion (35S) that extended from the top surface (35A) to a bottom surface (35B) opposite to the top surface; the driving portion penetrates the penetrating portion”; see the Claim Rejections - 35 USC § 112 above;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the washer of the apparatus of Cho by configuration of the washer and the linkage (148) as taught by Nilsson, and then connected the linkage (148) to the element (12a) of the apparatus of Cho thereby having the restricting portion has a penetrating portion that extended from the top surface to a bottom surface opposite to the top surface; the driving portion penetrates the penetrating portion, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 8 and 17, Nilsson teaches the driving portion has a narrow portion penetrating the penetrating portion and a wide portion provided at a distal end of the narrow portion and being wider than the narrow portion, and at least a part of the wide portion faces the bottom surface (figs.7-12: the engagement finger (156) of the element (148) is penetrated the hole of the front open of the element (154), the finger shape having a wide portion and narrow portion, and obviously a part wide portion is facing the bottom surface of the element (154) in order to provide a relaxed fit between the engagement finger (156) and the open of the element (154)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stevenson (US20070023474A1).
Stevenson discloses a binding machine having a rotating arm (figs.1-2: (28)) to operate a biasing means (figs.1-2: (118))
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725